Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-16 are drawn to a semiconductor package comprising a first die comprising a first section of a power converter; and a second die comprising a second section of the power converter, wherein the power converter comprises: a plurality of switches, and a Power Management (PM) circuitry to control operation of the power converter by controlling switching of the plurality of switches, wherein the PM circuitry comprises a first part and a second part, and wherein the first section of the power converter in the first die includes the first part of the PM circuitry, and wherein the second section of the power converter in the second die includes the second part of the PM circuitry, classified in H01L 25/0652.
Group 2: Claims 17-18 are drawn to a Voltage Regulator (VR) comprising a passive components and first and second switches coupled to a first terminal of the passive component; third and fourth switches coupled to a second terminal of the passive component; first, second, third and fourth drivers to respectively control switching of the first, second, third and fourth switches, wherein the first switch, the second switch, the first driver, and the second driver are included in a first die, wherein the third switch, the fourth switch, the third driver, and the fourth driver are included in a second die, and wherein the passive component is external to the first and second dies, classified in H02M 1/08.
Group 3: Claims 19-20 are drawn to a method of operating a voltage regulator (VR), the method comprising steps of sensing, by a first section of a sense circuitry included in a first die, a voltage or a current of a switch of the VR; digitalizing, by a second section of the sense circuitry included in a second die, the sensed voltage or current of the switch; and transmitting the digitalized sensed voltage or current of the switch to a controller that is included in one of the first or second dies, classified in H02M 1/0009.

2.	The inventions are independent or distinct, each from the other because:
Inventions group 1 together with group 2 or with group 3 are related as (one) combination and (two) subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
For example, in the instant case, the combination as claimed does not require the particulars or detail usage of first to fourth switches (of invention group 2) and first to fourth drivers (of invention group 2) for driving the passive components, and invention group 2 has its own separate utility by operating itself without any need for any die packaging/configuration as recited for group 1 invention. Similarly, the subcombination of invention group 3 has its own separate utility such as the method steps for sensing, digitizing and transmitting the digitized sensed voltage without any package layout, etc.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The three separate classification areas for these three inventive groups would require three separate search strategies, which would create extra time/efforts and examination for the examiner.
 .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827